Voto del
Juez Asociado Señor Santana Becerra
concurriendo solo en el resultado
San Juan, Puerto Rico, 14 de octubre de 1968
La demanda de daños no contiene expresión' en cuanto al estado civil de la demandante María T. Robles Ostolaza. A un interrogatorio de la demandada que está unido a los autos para que expresara su edad, estado civil y dirección exacta la demandante contestó: “38 años de edad, casada”. Sobre esta escueta base de hecho, la Sala sentenciadora re-solvió el derecho sustantivo de las partes desestimando la demanda sin ir a los méritos.
*599La sola expresión en los autos de ser casada la deman-dante, sin más, no determinaba inevitablemente el derecho sustantivo envuelto.
Dispone el Art. 91 del Código Civil, ed. 1930, que el ma-rido será el administrador de los bienes de la sociedad con-yugal, salvo estipulación en contrario. Esta norma la reafirma el Código en su Art. 1312, salvando expresamente la anterior excepción.
La Regla 15.3 de las de Procedimiento Civil de 1958 dispone que una mujer casada necesita “del concurso” de su marido excepto: “. . . (c) Cuando esté viviendo separada de su marido por causa de abandono de cualquiera de los cónyuges.” (1)
Conforme a las anteriores disposiciones de ley una mujer, por el solo hecho de ser casada, no está impedida de deman-dar en relación a un interés que pertenezca o afecte a ese cuerpo de bienes o unidad económica familiar, sui generis, que se denomina sociedad de gananciales.(2) Sólo que nece-sita “el concurso” de su marido, y si la realidad de hecho fuere la de la excepción señalada, ni lo necesita. En Fernández v. Condado Beach Hotel, 72 D.P.R. 941 (1951), este Tribunal por su entonces Juez Presidente Señor Todd, Jr., se expresó así:
“En innumerables casos hemos reiterado la regla de que una mujer casada necesita el concurso de su marido para poder litigar una causa de acción que pertenece a la sociedad de gananciales”. *600(Sigue la cita de casos, empezando por el de Vázquez v. Valdés, et al., 28 D.P.R. 467, resuelto en el año 1920.) (Énfasis suplido.)
Ante los hechos en el récord, o más propiamente dicho, ante la ausencia de base de hecho en el récord suficiente para resolver el derecheo sustantivo envuelto, la cuestión a. decidir por la Sala sentenciadora a mi juicio debió resolverse como problema procesal de parte demandante, defecto de parte o complemento de parte por “el concurso” de un marido, si una dilucidación de hechos necesarios que no se hizo demostraban la necesidad de tal “concurso”.
Convengo en que debe revocarse el fallo que, en lo sus-tantivo, desestimó definitivamente la demanda con el criterio de la Sala de no ser susceptible de enmienda, pero po.r las razones de índole procesal que he expuesto.
Conforme a lo anterior, reservo al presente, y para cuando a mi juicio fuera inevitable el tener que considerarlo y resol-verlo, todo juicio o expresión en cuanto a si la indemnización o resarcimiento recibido por un cónyuge como consecuencia de lesiones personales sufridas por él, debe ahora considerarse como bienes privativos de ese cónyuge.
No creo necesario hacer tal expresión ahora porque el problema surgido no es uno que va a establecer el concepto propietario o titular de esos bienes entre un cónyuge de un lado, y ese patrimonio de bienes e intereses peculiar llamado sociedad ganancial del otro — como resultaría ser el caso si estuviéramos ante una acción de disolución del matrimonio y repartición del haber acumulado — sino que estamos ante una acción para reclamar u obtener tal indemnización o resarci-miento.
Con mayor razón me abstengo de expresar criterio ahora en las circunstancias del récord que he enunciado, cuando lo que hoy se resuelve desecha y repudia una básica norma de derecho en nuestro ordenamiento civil que casi por medio siglo ha regido la institución familiar en el sensitivo aspecto de su unidad económica.
*601Es difícil concebir en un solo acto, todas las consecuen-cias relacionadas con la norma ahora sentada. No parecién-dome necesario que el hecho se afronte aquí, de ameritarse un cambio en el derecho vigente preferiblemente debía serlo por acción legislativa, de modo que integralmente se legisle a la vez en otras áreas que pudieran quedar afectadas.
Al principio de la 5ta. Asamblea Legislativa que acaba de terminar, el 11 de marzo de 1965, se presentó en el Senado el P. del S. 207, enmendando el Art. 1299 del Código Civil para disponer que son bienes propios de cada uno de los cónyuges “los obtenidos como indemnización por daños y perjuicios a sus bienes privativos y a su persona.” El Proyecto enmendaba además los Arts. 1308 y 1802. En el curso de dicha 5ta. Asamblea ninguna de las Cámaras aprobó el proyecto.

 Tanto el Art. 54 del Código de Enj. Civil, ed. 1933, como la anterior Regla 17 (d) (3) de Enjuiciamiento Civil de 1943, condicionaban esta excep-ción a que el marido hubiera abandonado la mujer.


E1 Art. 1295 del Código Civil no la define, pero declara, que mediante la sociedad de gananciales, el marido y la mujer harán suyos por mitad, al disolverse el matrimonio, las ganancias o beneficios obtenidos indistintamente por cualquiera de los cónyuges durante el matrimonio.
Con miras a la realización de lo dispuesto en este Art. 1295 al disol-verse el matrimonio, especifica el Art. 1301 siguiente qué bienes son gananciales.